     Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


MARLIN OILFIELD DIVERS, INC.                         CIVIL ACTION


VERSUS                                               NO: 20-2431


ALLIED SHIPYARD, INC.                                SECTION: “H”




                         ORDER AND REASONS
     Before the Court is Defendant Allied Shipyard Inc.’s Motion to Dismiss
(Doc. 10). For the following reasons, the Motion is GRANTED.


                             BACKGROUND
     Plaintiffs Blue Marlin, LLC and Marlin Oilfield Divers, Inc. are the
owner and bareboat charterer, respectively, of the M/V IRON MAIDEN. Marlin
Oilfield Divers, Inc. (“Marlin”) entered into an agreement with Defendant
Allied Shipyard, Inc. (“Allied”) for repair work to be performed on the IRON
MAIDEN in Allied’s yard. The agreement was personally guaranteed by Logan
Moore, Marlin’s president and CEO. On April 16, 2020, a fire broke out aboard
the IRON MAIDEN in the Allied yard, and the vessel was damaged.

                                     1
      Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 2 of 8




       On September 1, 2020, Allied sent a demand letter to Marlin seeking
payment for the repairs performed on the IRON MAIDEN prior to the fire. The
demand letter indicated that Allied planned to file suit for the debt if it was
not paid by September 15, 2020. On September 4, 2020, Marlin filed the instant
action, seeking a declaratory judgment that it does not owe Allied for the
repairs. Thereafter, Blue Marlin was joined as a Plaintiff, and the Plaintiffs
added claims against Allied for causing the fire that damaged the IRON
MAIDEN. On September 9, 2020, Allied filed suit against Logan Moore in
Louisiana’s 17th Judicial District Court seeking a payment of $53,320.45 for
the repairs pursuant to his personal guaranty (“the State Court Action”). 1
       Allied now moves for dismissal of Plaintiffs’ claims for declaratory
judgment in this matter.


                                LAW AND ANALYSIS
       The Declaratory Judgment Act provides that, in a case of actual
controversy within its jurisdiction, “any court of the United States, upon the
filing of an appropriate pleading, may declare the rights and other legal
relations of any interested party seeking such declaration, whether or not
further relief is or could be sought.” 2 This Act is “an enabling act, which confers
discretion on the courts rather than an absolute right on a litigant.” 3 The Fifth
Circuit has outlined a three-part test for district courts to use when considering


       1Moore later removed the action to this Court, but it was remanded for lack of subject
matter jurisdiction. Allied Shipyard Inc. v. Logan Moore, Case No. 20-2744.
      2 28 U.S.C. § 2201(a).
      3 Wilton v. Seven Falls Co., 505 U.S. 277, 287 (1995) (quoting Pub. Serv. Comm’n of

Utah v. Wycoff Co., 344 U.S. 237, 241 (1952)).
                                               2
     Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 3 of 8




whether to decide or dismiss a declaratory judgment action. 4 A federal district
court must determine: “(1) whether the declaratory action is justiciable; (2)
whether the court has the authority to grant declaratory relief; and (3) whether
to exercise its discretion to decide or dismiss the action.” 5
      At the outset, Allied argues that there is no actual controversy here. In
determining whether an actual controversy exists, “the question in each case
is whether the facts alleged, under all the circumstances, show that there is a
substantial controversy, between parties having adverse legal interests, of
sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.” 6 Allied contends that no controversy exists because Marlin seeks a
declaration that it does not owe Allied for the repairs because Allied may be
responsible for the fire where the cause of the fire has not yet been determined
or litigated. The cause of the fire is, however, also before this Court as a result
of Plaintiffs’ claim against Allied for the fire damage to the IRON MAIDEN.
Further, the State Court Action makes clear that there is an actual controversy
regarding whether Allied is owed for the repairs to the IRON MAIDEN.
Accordingly, this Court finds it clear that an actual controversy exists. The
Court also finds that it has jurisdiction and authority to grant the relief
requested. Therefore, the Court next considers whether it should exercise its
jurisdiction over this matter.




      4 See Orix Credit All., Inc. v. Wolfe, 212 F. 3d 891, 895 (5th Cir. 2000).
      5 Sherwin-Williams Co. v. Holmes Cty., 343 F.3d 383, 387 (5th Cir. 2003).
      6 Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941).

                                               3
      Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 4 of 8




      The Fifth Circuit has provided courts with seven non-exclusive factors to
consider when determining how to exercise its discretion in an action for
declaratory relief. 7 These factors are:
      1) whether there is a pending state action in which all of the
         matters in controversy may be fully litigated;
      2) whether the plaintiff filed suit in anticipation of a lawsuit filed
         by the defendant;
      3) whether the plaintiff engaged in forum shopping in bringing the
         suit;
      4) whether possible inequities in allowing the declaratory plaintiff
         to gain precedence in time or to change forums exist;
      5) whether the federal court is a convenient forum for the parties
         and witnesses;
      6) whether retaining the lawsuit would serve the purposes of
         judicial economy; and
      7) whether the federal court is being called on to construe a state
         judicial decree involving the same parties and entered by the
         court before whom the parallel state suit between the same
         parties is pending. 8
These factors, known as the Trejo factors, have been subsequently grouped into
three higher-level considerations. 9 The first grouping concerns the proper




      7  Sherwin-Williams Co., 343 F.3d at 388.
      8  Id. (citing St. Paul Ins. Co. v. Trejo, 39 F.3d 585 (5th Cir. 1994)).
       9 Brit UW Ltd. v. Hero, No. CV 18-3850, 2018 WL 4184565, at *3 (E.D. La. Aug. 31,

2018) (citing Sherwin-Williams Co., 343 F.3d at 390–92).
                                                  4
      Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 5 of 8




allocation of decision-making between state and federal courts. 10 The second
grouping concerns fairness. 11 The third grouping concerns efficiency. 12
       The Trejo factors are not exclusive, and district courts can consider a
variety of factors in determining whether to decide or dismiss a declaratory
judgment action. 13 “Fundamentally, the district court should determine
whether the state action provides an adequate vehicle for adjudicating the
claims of the parties and whether the federal action serves some purpose
beyond mere duplication of effort.” 14
       The first Trejo factor, which concerns comity and efficiency, 15 lends favor
to declining to exercise jurisdiction over the instant action because there is a
pending state court action in which all of the issues may be adjudicated.
Although the State Court Action involves different parties, the Fifth Circuit
has stated that “[i]f there is a pending related state proceeding but it is not
‘parallel’ because it does not involve all the same parties or issues, the federal
district court properly considers the extent of similarity between the pending
state court and federal court cases in deciding which court should decide the
dispute.” 16
       Currently pending in state court is the issue of whether Logan Moore
owes Allied for the repairs it performed on the IRON MAIDEN pursuant to the



       10 Sherwin-Williams Co., 343 F.3d at 390.
       11 Id. at 391.
       12 Id.
       13 Rowan Companies, Inc. v. Griffin, 876 F.2d 26, 29 (5th Cir. 1989).
       14 Magnolia Marine Transp. Co., Inc. v. Laplace Towing Corp., 964 F.2d 1571, 1581

(5th Cir. 1992) (quoting PPG Indus., Inc. v. Cont’l Oil Co., 478 F.2d 674, 682 (5th Cir. 1973)).
       15 Sherwin-Williams Co., 343 F.3d at 391.
       16 Id. at 394.

                                              5
         Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 6 of 8




personal guaranty he executed in Marlin’s favor. In this matter, Marlin seeks
a judgment that it does not owe Allied for the repairs pursuant to their
agreement. The state court will necessarily have to consider this same issue to
adjudicate Allied’s claim against Moore pursuant to his personal guaranty. “A
contract for the repair of a vessel is a maritime contract, governed by general
maritime law.” 17 Accordingly, both courts will be required to interpret the
agreement between Allied and Marlin—an issue of general maritime law.
         The presence of federal law questions, their relationship to state
         law questions, the ability of the federal court to resolve state law
         issues, and the ability of a state court to resolve the federal law
         issues are important to deciding whether a state or federal court
         should be the one to decide the issues raised in the federal court
         declaratory judgment action. The presence of federal law issues
         must always be a major consideration weighing against surrender
         of federal jurisdiction. 18
That said, Plaintiffs have not indicated that the federal law questions at issue
here are novel or that the state court cannot decide those issues. 19 State courts
routinely consider issues of general maritime law. 20 Accordingly, there is a
pending state action in which all of the matters in controversy may be fully
litigated.
         The next three factors “analyze whether the plaintiff is using the
declaratory judgment process to gain access to a federal forum on improper or


         17   One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d 258, 262 (5th Cir.
2011).
          Sherwin-Williams Co., 343 F.3d at 396.
         18

          See id.
         19
       20 “State courts must apply the same law to a maritime claim that a federal court

would apply had the case been filed in federal court.” Welch v. Fugro Geosciences, Inc., 804
So. 2d 710, 713 (La. App. 1 Cir. 2001).
                                             6
      Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 7 of 8




unfair grounds.” 21 This factor weighs in favor of maintaining the action. It is
clear that this matter was filed in anticipation of a state court action. Marlin
received a demand letter stating that Allied would file suit if the outstanding
debt was not paid in fifteen days. Just three days later, Marlin filed the instant
action, seeking a declaratory judgment that it does not owe Allied for the
repairs. However, “[m]erely filing a declaratory judgment action in a federal
court with jurisdiction to hear it, in anticipation of state court litigation, is not
in itself improper anticipatory litigation or otherwise abusive ‘forum
shopping.’” 22 Beyond its anticipatory nature, Allied does not indicate any
reason that Plaintiffs’ use of a federal forum was improper. Without more, the
Court cannot say that Plaintiffs’ action is “an instance of forum-shopping
instead of a reasonable assertion of its rights under the declaratory judgment
statute and [maritime] jurisdiction.” 23
      The     next     two     Trejo    factors    “primarily      address     efficiency
considerations.” 24 These factors weigh in favor of declining to exercise
jurisdiction over the instant action. While this Court does not view either
action as significantly more convenient for the parties, the existence of the
State Court Action “renders this declaratory judgment action unnecessary and
duplicative.” 25 The Court, therefore, finds that the interests of efficiency and
judicial economy are better served by dismissal. The last factor is not



      21  Sherwin-Williams Co., 343 F.3d at 391.
      22  Id.
       23 Id. at 398.
       24 Id. at 392.
       25 Gulf Offshore Logistics, LLC v. Norris, No. CV 16-8247, 2016 WL 7097383, at *7

(E.D. La. Dec. 5, 2016).
                                              7
     Case 2:20-cv-02431-JTM-DMD Document 23 Filed 03/23/21 Page 8 of 8




applicable in this matter, as the Court is not being called upon to construe a
state judicial decree.
      Accordingly, upon balancing the Trejo factors, the Court finds that the
interests of fairness and judicial efficiency are better served if the declaratory
judgment action is dismissed. “[T]he state action provides an adequate vehicle
for adjudicating the claims of the parties” and the federal action does not serve
any purpose “beyond mere duplication of effort.” 26


                                     CONCLUSION
      For the foregoing reasons, the Motion is GRANTED, and Plaintiffs’
claims for declaratory relief are DISMISSED WITHOUT PREJUDICE.
Plaintiffs’ claims for damages remain pending.




                          New Orleans, Louisiana this 23rd day of March, 2021.


                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




      26   Magnolia Marine Transp. Co., Inc., 964 F.2d at 1581.
                                              8
